          Case 2:20-cv-00051-JRG Document 8 Filed 03/04/20 Page 1 of 3 PageID #: 67
           Case 2:20-cv-00051-JRG Document 4 Filed 02/25/20 Page 1of2 PagelD #: 59

AO 440 (Rev 06112) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  Eastern District of Texas


            VARTA MICROBATTERY GMBH                           )
                                                              )
                                                              )
                                                              )
                           Plaintijf(s)                       )
                                                              )
                               v.                                     Civil Action No. 2:20-cv-00051
                                                              )
        COSTCO WHOLESALE CORPORATION                          )
                                                              )
                                                              )
                                                              )
                          Defendant(s)                        )

                                               SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Costco Wholesale Corporation
                                   CT Corporation System, its registered agent
                                   1999 Bryan Street, Suite 900
                                   Dallas, Texas 75201-3136




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Andrew W. Stinson
                                 Ramey & Flock, P.C.
                                 100 E. Ferguson Street, Suite 404
                                 Tyler, Texas 75702



       If you fail to respond, j udgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


Date:           2/25/20                                                   ~~A.0 1 i~
                                                                                   Signature of Clerk or Deputy Clerk
           Case 2:20-cv-00051-JRG Document 8 Filed 03/04/20 Page 2 of 3 PageID #: 68


AO 440 (Rev. 06112) Summons in a Civil Action (Page 2)

Civil Action No. 2:20-cv-00051-JRG


                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)     COSTCO WHOLESALE CORPORATION
 was received by me on (date)                     0212512020

           0 l personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or
                        - - -- - - - -
           0 I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           0 I returned the summons unexecuted because                                                                              ; or

           .ef Other (specify):    I delivered a true copy of the Summons*, and Complaint to COSTCO WHOLESALE
                                   CORPORATION by delivery to its Registered Agent, Terri Thongsavat of CT Corporation
                                   System at 1999 Bryan Street, STE 900 , Dallas, TX 75201 on February 27, 2020 at 9:56
                                   a.m.,++

           My fees are$                             for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:          03/04/2020



                                                                  Michael J. Collins Process Server PSC-359, expires 07/31/2020
                                                                                         Printed name and title

                                                                                     110 N College Ave #1002
                                                                                         Tyler, TX 75702

                                                                                             Server's address

 Additional information regarding attempted service, etc:
  *with the date of delivery endorsed theron
  ++by Certified Mail, return-receipt requested.
  PS Form 3811 and USPS tracking information are attached
  Certified Mail Number9414 7266 9904 2156 6540 93
  Exhibit A; Exhibit B; and Exhibit C were attached
  3/4/2020      Case 2:20-cv-00051-JRG Document 8 Filed 03/04/20 Page 3 of 3 PageID #: 69
                                                                                              Tracking I USPS




        Add a tracking number



                                                                                                                                     Showing: l__
                                                                                                                                                All_




      0
                         9414726699042158654093
                         Delivered:
                         DALLAS, TX 75201 on February
                         27, 2020 at 9:56 am




                                    Return Receipt (Form 3811) Barcode


                                                                                               x                                                 0Addressee .
                            IIlllllll llllll
                                     I1111111 11111111111 111111 111 111                        B. Received by_(Printed Name)
                                                                                                       Terri 1hongsavat
                                                                                                                                           C. Date of Delivery
                                                                                                                                           FEB 2 7 2020
                            9S~O ~ebb 9904 2tS8 6540 96                                         D. Is delivery address different from item 1? D Yes
                                                                                                   If YES, enter delivery address below:      D No
                        1. Article Addressed to:
                          COSTSO WHOLESALE CORPORATION
                          Clo CT Corporation System, Regi stered Agent
                          1999 Bryan Street, STE 900
                          Dallas, TX 75201
                                                                                              3. Service Type:
                                                                                              IXI Certified Mail
                                                                                              0 Certified Mail Restricted Delive
                                                                                                                 Reference Information
                                                                                                        A Stinson

                        2. Certified Mail (Form 3800) Article Number
                            94 ~4 1~66            9904 2tS8 6540 93

                        PS Form 3811, Facsimile
                                              ~._::.J~
                                                     u21y_::.2:::
                                                               0:_.'._
                                                                  15  ::'.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _-=Dc.::o-'-'-
                                                                                                                   m.;_;;e-=.
                                                                                                                           st~ic'"""'R
                                                                                                                                     o..:.e
                                                                                                                                          ::ct""
                                                                                                                                              ur""'n'--'-R~e~c-=-
                                                                                                                                                               e~ipt




                                                                           UPDATED 3/412020 1:18 PM



https://m.usps.com/mfTrackConfirmAction
                                                                                                                                                                       1/1
